We concur in the majority opinion in so far as it holds that the owner of an upper estate may not drain a land-locked basin on his land to a like basin on the lower estate and thus relieve the upper estate of a burden at the expense of the lower estate. However, we do not agree with the majority opinion in so far as it holds that the court erred in failing to restrain the maintenance of the highway ditches. It is our opinion that the plaintiffs have an action at law to recover for any damage they have sustained. The construction of this highway was performed by the county, an agency of the state, acting in a sovereign capacity and it could have exercised its power of eminent domain in the taking or damaging of plaintiffs' property. However, when a public work is completed by a county without the exercise of the power of eminent domain the obligation to compensate for the damage occasioned by such work is not terminated by its completion and any person whose property is taken or damaged thereby may recover compensation for the property thus taken or damaged. Mayer v. Studer  Manion Co., 66 N.D. 190, 262 N.W. 925. In the case of Vesely v. Charles Mix County, 66 S.D. 570,287 N.W. 51, the cause of action sought to be stated by plaintiff was based upon negligence and not for the taking or damaging of private property without compensation and it is clear, therefore, that this case has no application to the present facts.
The facts in the instant case disclose that the highway and the drainage incident thereto had been constructed in 1930. It was not until 1944 that plaintiffs brought this action for an injunction. The drainage was for the improvement of the highway and there was no negligence or bad faith on the part of the highway officers in construction. Less than 8 acres of the 50 acre lake, into which the water from the highway construction drains, is located on the land of these plaintiffs. The larger portion of this lake is on land owned by the brother of these plaintiffs who consented *Page 170 
to the drainage of this highway and the topography of the land is such that any excess water in the lake tends to spread over the brother's land and not over the land of these plaintiffs. The year 1944, when this action was started, was a year of excessive rainfall. Residents of the community testified that long before this highway was built this lake was full in wet years and that they fished and shot ducks from the lake. The entire testimony fairly establishes that plaintiffs' damage, if any, is trivial. The trial court found: "* * * the damages, if any, suffered by plaintiffs, or either of them, were caused by excessive rainfall, and said damages, if any, are trifling as compared to the benefit received by the community through the construction of said highway grade and ditches; that such highway grade and ditches were constructed by proper governmental authority and remained so for many years as constructed without objection from plaintiffs; * * *."
This court said in the case of Thompson v. Andrews, 39 S.D. 477, 165 N.W. 9, 13: "It might well happen that one might have a right to restrain another from emptying onto his land through an artificial ditch waters stored in a reservoir, and yet have no equitable ground for an injunction requiring the closing of the ditch after such waters were so discharged."
In the case of Parsons v. City of Sioux Falls, 65 S.D. 145,272 N.W. 288, this court held that injunction does not issue as a matter of course where property is taken or damaged for a public purpose without first paying compensation for the property thus taken or damaged but the granting or refusal of the injunction rests in the sound discretion of the court under the facts of each particular case. It was pointed out in that case that a public interest was there involved which greatly exceeded the private or personal loss or inconvenience resulting to the plaintiffs should the injunction not issue. So, in this case, not only is the alleged damage to the plaintiffs trivial when standing alone, but as found by the trial court "it is trifling as compared to the benefit received by the community through the construction of said highway grade and ditches". *Page 171 
For the reasons given above and under all the facts and circumstances disclosed by this record, it is our opinion that the trial court did not abuse its discretion in refusing to grant the injunction.